KRUSE, Chief Justice:
Judiciary Memorandum and Order:
The District Court is not ordinarily a court of record; however, ip cases where a stenographic record of its proceedings has been made, final decisions of the District Court may be appealed directly to the *101Appellate Division of the High Court. A.S.C.A. §3.0309. In the case of proceedings taken without a record, appeal is by way of trial de novo before the Trial Division of the High Court. A-S.C.A. § 3,0309.
The Judicial Branch currently has under its full time employ tljree certified stenographic court reporters, no more than two of whom are required in the High Court at any on time. Since a reporter is, therefore, available at most times to keep a record of the District Court’s proceedings, and because trials de novo are, in many instances, unpcessary duplication of effort, in the interests of efficient and economic use personnel, and pursuant tq authority conferred by the A,S,C.A. § 3.0102 and § 3.0306,
IT IS HEREBY QRDERED: That a record shall be made in the following proceedings before the District Court: all criminal matters; all ciyil actions excepting small claims matters; and all traffic proceedings involving serious traffic offpnses under Title 22, Chapter 7, A.S.C.A. §§ 22.Q701 et seq.